TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00447-CR




                                 Amber Renae Dabbs, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-07-491, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


                  A jury found appellant Amber Renae Dabbs guilty of possessing more than four

ounces of marihuana, and the trial court assessed her punishment at two years in state jail. See Tex.

Health & Safety Code Ann. § 481.121(a), (b)(3) (West 2003). Appellant contends that the trial court

erred by overruling her motion to suppress evidence found during a search of her car and by refusing

to submit a special jury instruction regarding the legality of this seizure. She also contends that the

police officer who seized the evidence lied during his trial testimony and that the chain of custody

for the evidence was not adequate. Appellant further urges that the trial court erred by admitting a

video recording of a telephone call she made while in custody and that the prosecution failed to

timely disclose an unredacted version of the recording. Finally, appellant contends that the properly

admitted evidence is legally and factually insufficient to sustain her conviction. We affirm

the conviction.
                                         BACKGROUND

               San Marcos police officer Daniel Royston was the sole witness to testify, at the

suppression hearing and at the trial, regarding the events leading up to the discovery and seizure of

the marihuana on which this prosecution was based. Royston testified that just before 4:00 a.m. on

June 16, 2007, he was dispatched to Lucy’s Barfish, a bar in downtown San Marcos. He was told

that the manager of the bar had interrupted an attempted burglary, two of the suspects had fled, and

a third suspect was being detained at the bar.

               When Royston arrived at Lucy’s Barfish a few minutes later, he found two persons

inside: Scott Cook, who he learned was the bartender, and appellant, who he learned was the

detained suspect. Cook told Royston that he heard someone rattling the door to the bar and went

outside to investigate. Cook saw two men trying to pry open the door to a neighboring building. The

men fled, pursued by Cook. The men ran to a car parked in a lot about fifty yards away. Appellant

was sitting at the wheel of this car. Royston testified that Cook told him, “When he walked up to

her car, she was sitting behind the wheel and they jumped out and ran off leaving her there. So he

told her to come back into the bar with him and she did so.”

               Royston testified that he asked appellant for her driver’s license and she told him that

it was in her car. Royston then drove appellant, who was not physically restrained, to the parking

lot in his patrol vehicle. He testified, “We both walked up to her car. She went to the driver’s side

and I escorted her. I was standing next to her and she reached into the car and she got her purse.

And while she was getting her purse and looking for her ID, I—from where I was standing I looked

inside the car.” Royston testified that he saw in plain view on the front floorboard what appeared


                                                  2
to be a gallon-sized glass jar containing a green leafy substance that he believed was marihuana.

Royston said that when he asked appellant what was in the jar, “She didn’t say anything. She just

turned around and put her hands behind her back.” Royston handcuffed appellant, placed her in his

patrol vehicle, and searched the interior of the car. In addition to the jar of marihuana, Royston

found and seized a plastic bag also containing marihuana, a grinder of the type used to prepare

marihuana for smoking, a glass pipe, a small scale, a box of plastic bags, and a money clip

with $416.


                                   MOTION TO SUPPRESS

               Appellant moved to suppress the evidence found in her car pursuant to article 38.23,

contending that Cook unlawfully arrested her for attempted burglary and that the evidence was the

fruit of this unlawful citizen’s arrest. See Tex. Code Crim. Proc. Ann. art. 38.23 (West 2005).

Appellant notes that a private citizen may arrest an offender without a warrant for an offense

committed in his presence only if the offense is a felony or an offense against the public peace.

Id. art. 14.01(a). Attempted burglary of a building is a misdemeanor, and appellant argues that it

is not an offense against the public peace. See Tex. Penal Code Ann. §§ 15.01(d), 30.02(c)(1)

(West 2003).

               The trial court overruled the motion to suppress on the ground that, even if Cook’s

detention of appellant was unlawful, the evidence appellant sought to suppress was not obtained as

a result. As the court explained at the hearing, “This [evidence] was not obtained by Mr. Cook, so

whether she was legally or illegally detained by him becomes irrelevant in this motion to suppress.

And in the testimony of the officer, I find no violation of any Constitutional rights or laws of the


                                                 3
State of Texas by the officer . . . .” The court later filed written findings of fact and conclusions of

law. The court concluded that Royston lawfully detained appellant for investigation, that Royston

saw the jar of marihuana in plain view during the course of his investigation, and that the seizure of

the challenged evidence was lawful.

               A trial court’s ruling on a motion to suppress is reviewed for an abuse of discretion.

State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). This means that the ruling will be

upheld if it is reasonably supported by the record and is correct under any applicable legal theory.

Id. The trial court is the sole trier of fact and judge of the credibility of the witnesses and the

weight to be given their testimony. State v. Ross, 32 S.W.3d 853, 855 (Tex. Crim. App. 2000);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). We give the trial court almost

complete deference in determining historical facts, but we review de novo the trial court’s

application of the law to those facts. Carmouche v. State, 10 S.W.3d 323, 327 (Tex. Crim.

App. 2000).

               Appellant urges that the trial court’s legal conclusions were in error for several

reasons. First, appellant contends that she was arrested by the officer, and not merely detained for

investigation. Citing Royston’s testimony at the suppression hearing that she was not free to leave,

appellant argues that she was actually placed under restraint by the officer and hence arrested under

the terms of article 15.22. Tex. Code Crim. Proc. Ann. art. 15.22 (West 2005). As the court of

criminal appeals has recently observed, however, article 15.22 is of no help in determining whether

a person was subjected to a Fourth Amendment arrest or only an investigatory detention.

State v. Sheppard, 271 S.W.3d 281, 290 (Tex. Crim. App. 2008).                Article 15.22 predates

Terry v. Ohio, 392 U.S. 1 (1968), and does not distinguish between arrests and detentions, both of

                                                   4
which involve a restraint of the person. Id. Whether a particular restraint is an arrest or a detention

depends on the amount of force employed, the duration of the restraint, and the efficiency of the

subsequent investigative process. Id. at 291.

               In the cause before us, the evidence shows that Royston did not draw his weapon,

handcuff appellant, or otherwise engage in a show of force. Insofar as the record reflects, appellant’s

degree of incapacitation by Royston prior to the discovery of the marihuana was no more than

necessary to safeguard the officer and assure appellant’s presence during the period of investigation.

See id. Appellant does not contend that Royston did not have a reasonable suspicion that she had

recently been engaged in criminal activity. See Woods v. State, 956 S.W.2d 33, 38 (Tex. Crim. App.

1997). We agree with the trial court’s conclusion that appellant was lawfully detained for

investigation by the officer at the time the marihuana was discovered.

               Next, appellant argues that having been unlawfully arrested by Cook, she could not

be “unarrested” and merely detained by Royston.            As authority, she cites Knot v. State,

853 S.W.2d 802 (Tex. App.—Amarillo 1993, no pet.). In that case, Knot was arrested and placed

in handcuffs by a private security guard for a theft that had occurred the preceding day. Id. at 804.

When police officers arrived at the scene in response to the guard’s call, they immediately replaced

the guard’s handcuffs with their own and took Knot into their custody. They then searched him and

found evidence that incriminated him in the theft. Id. Knot unsuccessfully moved to suppress this

evidence as the product of both an unlawful citizen’s arrest and an unlawful arrest by the police. Id.

at 803. After reviewing the circumstances, the court of appeals concluded that the guard’s arrest of

Knot had been lawful. Id. at 805. The court went on, “With the record in this state, it is not

profitable to pursue [Knot’s] argument that his arrest by [the officer] was illegal . . . . Once [Knot]

                                                  5
was legally arrested by [the guard], [the officer] did not make another arrest of [Knot]; he merely

took custody of [Knot] following his legal arrest by [the guard].” Id. Similarly, appellant argues

that Royston merely took over the custody begun by Cook’s citizen’s arrest. In effect, appellant

argues that if Cook unlawfully arrested or restrained her, her continued restraint by Royston was

necessarily unlawful.

               Knot must be read in light of its facts. Those facts show that the first act of the police

upon arrival was to handcuff Knot and take him into custody for the theft based solely on what they

were told by the security guard. Id. at 804. There was no dispute that Knot was under arrest both

before and after the police arrived. Only after arresting Knot did the police conduct an independent

investigation of the alleged theft. Id. Under those circumstances, it is understandable that the court

of appeals found that Knot had been subjected to one continuing arrest.

               The facts in appellant’s case are considerably different. Royston did not effect a

custodial arrest of appellant immediately after arriving at Lucy’s Barfish. The evidence objectively

supports Royston’s testimony that he detained both Cook and appellant temporarily while he

gathered more information regarding the reported attempted burglary. It was in the course of this

investigation that Royston took appellant to her car so that she could retrieve her driver’s license.

It was only after Royston saw the jar of marihuana that he arrested appellant, not for the attempted

burglary, but for possession of the marihuana.

               Appellant argues that even if she was merely detained by Royston, that detention was

unlawful because the officer did not advise her of her rights before questioning her. If Royston

interrogated appellant without first advising her of her rights, any resulting statement might have



                                                   6
been inadmissible. But appellant cites no authority, and we know of none, holding that the unwarned

interrogation of a suspect who is lawfully in custody renders that custody unlawful.

               Finally, appellant contends that Royston’s discovery of the marihuana in her car was

the inadmissible fruit of her unlawful arrest or restraint by Cook. We agree that there was a “but for”

connection between Cook’s restraint of appellant and Royston’s subsequent discovery of the

marihuana. But evidence is not the “fruit of the poisonous tree” simply because it would not have

been discovered but for the primary violation. State v. Iduarte, 268 S.W.3d 544, 550 (Tex. Crim.

App. 2008). The more apt question is whether, granting the primary illegality, the evidence to which

objection is made was come at by exploitation of that primary illegality or instead by means

sufficiently distinguishable to be purged of the primary taint. Id. at 550-51 (quoting Wong Sun

v. United States, 371 U.S. 471, 488 (1963)).

               Article 38.23 provides that evidence obtained by an officer or other person in

violation of the constitution or laws of Texas or the United States shall not be admitted. Tex. Code

Crim. Proc. Ann. art. 38.23(a). As the trial court correctly observed, it is irrelevant whether Cook’s

restraint of appellant was unlawful because the evidence appellant sought to suppress was not

obtained by Cook as a direct result of that restraint, nor was it obtained by Royston through the

exploitation of evidence or information obtained by Cook. Instead, the challenged evidence was

obtained as a result of Royston’s independent investigation of the reported criminal activity, during

which he lawfully detained appellant. Under the circumstances here, if appellant was unlawfully

restrained by Cook, that initial illegality did not taint Royston’s discovery of the contraband. The

trial court properly overruled the motion to suppress. Point of error one is overruled.



                                                  7
                                      JURY INSTRUCTION

               Appellant contends that the trial court erred by refusing to submit her requested article

38.23 instruction. That instruction would have told the jury:


       [B]efore you may consider the testimony of Corporal Daniel Royston concerning the
       search of the Defendant’s vehicle, the physical evidence discovered in the search of
       the Defendant’s vehicle, and all statements made by the Defendant, you must first
       find beyond a reasonable doubt that Scott Michael Cook, a civilian, had probable
       cause to believe and did believe that the Defendant had committed the felony offense
       of burglary of a building, namely Lucy’s Barfish, and if you do not so find beyond
       a reasonable doubt, or if you have a reasonable doubt, you will disregard all such
       testimony and evidence, and you shall find the Defendant NOT GUILTY.


               A defendant is entitled to an instruction under article 38.23 only if there is a contested

issue of fact that is material to the lawfulness of the challenged conduct in obtaining the evidence.

Madden v. State, 242 S.W.3d 504, 510 (Tex. Crim. App. 2007). Whether Cook had probable cause

to arrest appellant was a question of law for the trial court, not a question of fact for the jury. See

id. at 511. Moreover, for the reasons we have already discussed, the legality of Cook’s restraint of

appellant was not material to the lawfulness of Royston’s conduct in obtaining the evidence. The

trial court properly refused the requested instruction. Point of error two is overruled.


                                             PERJURY

               Appellant contends that Royston committed perjury when he testified at trial that

appellant was “free to leave” when he arrived at Lucy’s Barfish. She contends that this testimony

conflicts with Royston’s testimony at the suppression hearing, when he said that appellant was “not

free to go.”

               At the suppression hearing, Royston was questioned by defense counsel as follows:

                                                   8
               Q. Now when you were testifying right now on direct, you stated that you
        drove Ms. Dabbs to her car to get her ID. And when the prosecutor asked, “You
        didn’t want to just let her go get it?” your response was, “I didn’t want her to run
        off.” Was she under your detention at that time by you?

               A. Yes.

                Q. Was it your interpretation when you arrived [at Lucy’s Barfish] that
        [appellant] was under detention by Mr. Cook?

               A. Yes.

               Q. She was not free to go; is that correct?

               A. Not when I got there. Certainly not.


Royston’s challenged trial testimony, also in response to defense counsel’s questions, was:


               Q. When you arrived inside the bar and saw the complainant, Mr. Cook, and
        Ms. Dabbs, isn’t it a fact that at that moment your perception of Ms. Dabbs was that
        she was not free to leave?

               A. No, that is not correct.

               Q. Ms. Dabbs was free to leave the bar prior to your arrival?

              A. My perception was—actually, I thought she was one of the waitresses.
        She was seated at a table. I thought she worked there.

                Q. Well, then—your testimony is, then, that your perception was she was free
        to leave prior to your arrival and after your arrival she was not free to leave?

               A. That is correct.


              We find no necessary inconsistency in the officer’s testimony at the suppression

hearing and at trial, much less an inconsistency intended to deceive. See Tex. Penal Code Ann.

§ 37.02 (West 2003). Royston could have reasonably understood counsel’s questions at the

                                                9
suppression hearing to be referring to the situation as the officer learned it to be upon his arrival; that

is, that appellant was the burglary suspect being detained by the bartender and who was then detained

by the officer for further investigation. Counsel’s questions to Royston at trial, on the other hand,

expressly inquired into the officer’s perception of the situation at the moment he entered the bar. As

Royston explained, he initially thought that appellant was simply a waitress. In other words, Royston

believed that appellant was a bystander who was free to leave until he learned that she was, in fact,

the detained suspect.

                Even if the record supported appellant’s contention that Royston deliberately lied

during his trial testimony, and even if knowledge of that perjury could be imputed to the State, the

testimony was harmless beyond a reasonable doubt. See Ex parte Castellano, 863 S.W.2d 476, 485

(Tex. Crim. App. 1993). As we have already discussed, whether appellant was unlawfully arrested

or otherwise restrained by Cook was irrelevant to her motion to suppress the marihuana. We have

also explained why the trial court properly refused appellant’s requested article 38.23 instruction

inquiring whether Cook had probable cause to arrest appellant. Similarly, Cook’s alleged unlawful

arrest or restraint of appellant was also irrelevant to the question of whether appellant intentionally

or knowingly possessed the marihuana. Point of error five is overruled.




                                                    10
                                      CHAIN OF CUSTODY

               Appellant objected to the admission of the marihuana and other items found in her car

on chain of custody grounds. She contends that the trial court erred by overruling these objections.

               Royston testified that after seizing the evidence, he put the various items in plastic

bags and placed them in his patrol car. The evidence remained in the patrol car while Royston took

appellant inside the county jail to be booked. Royston then drove to the police station, where he

placed the seized evidence in a large paper property bag, sealed the bag, marked the evidence tag

attached to the bag, and placed the bag in a property locker.

               Modelle Gibson, an evidence technician with the San Marcos police, testified that on

June 19, 2007, she removed the property bag from the locker, logged the evidence in, and placed the

bag in a secure evidence vault. On June 25, Gibson removed the plastic bags containing the suspected

marihuana from the vault and took them to the Department of Public Safety laboratory in Austin.

There, the bags were tagged, logged in, and placed in another locked property vault. Lou Haby, a

forensic chemist at the DPS lab, testified that he is one of approximately fifty chemists who have

access to the DPS vault. Haby said he removed the bags from the vault on July 9, determined by

testing that the leafy substance was in fact marihuana, and returned the evidence to the vault. Gibson

testified that after the DPS analysis was completed, she retrieved the bags of marihuana from the DPS

and returned them to the police department vault, where they remained until trial began. Gibson also

testified that on May 5, 2008, two days before trial, she took some of the paraphernalia from the vault

for fingerprinting. This paraphernalia remained in Gibson’s office overnight, and she delivered it to

the court for use at trial the following morning.



                                                    11
                Appellant contends that this testimony shows four breaks in the chain of custody. The

first alleged break was on the night the evidence was seized by Royston, when the evidence remained

in his patrol car while he booked appellant into jail. The second alleged break, which applies only

to the marihuana, was from June 25 to July 9, 2007, while the marihuana was in the DPS vault and

accessible to fifty chemists prior to testing. The third alleged break, also applicable only to the

marihuana, began after Haby completed his testing and returned the marihuana to the DPS vault.

Appellant contends that there is no evidence as to the whereabouts of the marihuana from that point

until trial began. The fourth alleged break in the chain of custody was on the night of May 5, 2008,

when the scales, grinder, and other paraphernalia were left in Gibson’s office.

                Appellant’s contention that there was a gap in the chain of custody of the marihuana

after it was tested is contradicted by the record. Gibson testified that she retrieved the marihuana

from the DPS lab and returned it to the police department vault, where it remained until trial. The

other alleged breaks in the chain were not breaks at all: the evidence was in Royston’s custody while

it was in his patrol car, the marihuana was in DPS custody while it was in the DPS vault, and the

paraphernalia was in Gibson’s custody while it was in her office.

                The requirement of authentication or identification as a condition precedent to

admissibility is satisfied by evidence sufficient to support a finding that the matter in question is what

its proponent claims. Tex. R. Evid. 901(a). Without evidence of tampering, questions concerning

the care and custody of a substance go to the weight, not the admissibility, of the evidence. Lagrone

v. State, 942 S.W.2d 602, 617 (Tex. Crim. App. 1997). At trial, Royston identified the bags of

marihuana visually and by means of his notations on the evidence tag as being the marihuana that he

seized on the night in question and placed in the evidence locker. In the same manner, Gibson

                                                   12
identified these exhibits as the marihuana she transported to the DPS lab for testing, and Haby

identified the exhibits as the marihuana he tested at the DPS lab. The mere theoretical possibility that

someone might have tampered with the marihuana prior to testing did not render the evidence, or the

lab results, inadmissible. See id.

               There was also no error in the admission of the paraphernalia. Royston identified the

various items as being those he found in appellant’s car on the night of her arrest. The mere

possibility that these items might have been tampered with at some point went to the weight of the

evidence, not its admissibility. See id. Point of error three is overruled.


                                               VIDEO

                 Following her arrest, appellant was placed in the back seat of Royston’s patrol car,

where her actions were recorded by the officer’s in-car video equipment. Appellant was not told that

she was being videotaped. While appellant waited for the officer to complete his search of her car,

she made a call on her cell phone, which Royston allowed her to keep in her possession.1 The video

recording of appellant making this call, with appellant’s side of the conversation, was introduced as

State’s exhibit 10. During the call, which lasted about a minute, appellant states, “I’m going to jail

for that whole pound.”

               Appellant contends that the trial court erred by admitting exhibit 10 because defense

counsel was not afforded sufficient time to review it. The record reflects that a copy of the exhibit

was given to counsel on the morning jury selection began. When the State offered the exhibit the next



    1
      On the unedited video, introduced for record purposes as exhibit 10A, appellant can be heard
 asking Royston for permission to keep her cell phone in order to call her mother.

                                                  13
day, on the morning of the first day of testimony, counsel objected that he had not had adequate time

to review the exhibit. The State agreed to counsel’s request that the video not be shown to the jury

until after lunch, to give counsel additional time to prepare. That afternoon, Royston (the sponsoring

witness) was recalled, and the exhibit was played for the jury without further objection on this ground

by defense counsel. Because counsel was given all the time he requested, nothing is presented

for review.

               Appellant also contends that exhibit 10 was erroneously admitted because the

recording of her conversation violated the state wiretapping statute. See Tex. Code Crim. Proc. Ann.

art. 18.20 (West Supp. 2008). She further argues that the exhibit should not have been admitted on

public policy grounds so as to discourage the police from engaging in conduct designed to circumvent

the wiretapping statute.

               Similar arguments were presented to this Court in Meyer v. State, 78 S.W.3d 505 (Tex.

App.—Austin 2002, pet. ref’d). In that case, Meyer was placed in the back seat of a police patrol car

following his arrest for driving while intoxicated. Id. at 506-07. As Meyer sat unattended in the

patrol car, he made a number of oral statements that were recorded by the patrol vehicle’s video

system and introduced in evidence at his trial. Id. We held that in the absence of any conduct by the

police designed to lull Meyer into the belief that his statements would be private, Meyer did not have

a reasonable expectation of privacy as he sat handcuffed in the back seat of a police patrol car

following his arrest. Id. at 508. Therefore, his statements were not protected “oral communications”

within the meaning of the wiretapping statute. Id. at 508-09.

               We reach the same conclusion in this case. Appellant had been arrested, handcuffed,

and placed in the back seat of a police vehicle. Under those circumstances, she could expect her

                                                  14
movements and statements to be monitored. See id. at 508. Appellant was allowed to keep her cell

phone, but there is no evidence that Royston said or implied that any calls she made as she sat in the

patrol car would be private. Under the circumstances, appellant did not have a reasonable expectation

of privacy, and the admission of the video recording of her telephone call did not violate either article

18.20 or public policy generally. Point of error four is overruled.


                                       BRADY COMPLAINT

                 Exhibit 10, the video recording of appellant making her telephone call, was an excerpt

from the patrol car’s video record of the events of June 16, 2007. The entire unedited video,

approximately one hour long, was admitted for record purposes only as exhibit 10A. Appellant

contends that the State violated its obligations under Brady v. Maryland, 373 U.S. 83 (1963), by

failing to timely disclose this unredacted video recording to the defense.

                 The suppression by the prosecution of material evidence favorable to the defense

violates due process without regard to the good or bad faith of the prosecution. Id. at 87; Harm v.

State, 183 S.W.3d 403, 406 (Tex. Crim. App. 2006). This obligation to disclose extends to evidence

known only to the police and applies even if there was no request by the defendant. Harm, 183
S.W.3d at 406.

                 The record tends to support appellant’s assertion that the unredacted video was not

disclosed to the defense until the afternoon of the first day of testimony. Appellant contends that the

video recording was material to the defense because it shows that Royston interrogated appellant

while she was in custody and without advising her of her rights. See Miranda v. Arizona, 384 U.S.
436 (1966). This questioning, appellant continues, led directly to the discovery of the marihuana and


                                                   15
other evidence in appellant’s car. Appellant contends that she was prejudiced because the unredacted

video recording was not disclosed until after Royston completed his testimony and the incriminating

evidence had been admitted, and thus the recording could not be employed by the defense to exclude

the evidence.

                Other than to say that the alleged improper questioning is shown in the unredacted

video, appellant does not identify the questions that she claims were improperly asked by Royston

or the answers that she gave. We assume that appellant is referring to Royston asking her for

identification, which led her to tell him that her driver’s license was in her car, and which in turn led

to the discovery of the marihuana.

                The State’s delayed disclosure of the unredacted video did not prejudice appellant’s

ability to assert her Miranda argument. See Harm, 183 S.W.2d at 406 (prejudice to defendant is

incorporated into materiality requirement). Royston testified at the suppression hearing that he took

appellant to her car after asking her for identification and being told that her driver’s license was

there. If defense counsel believed that the officer’s request for identification raised a Miranda issue,

he could have inquired at that time whether appellant had been advised of her rights before the request

was made.

                Moreover, no Miranda violation is shown insofar as the questions leading to the

discovery of the marihuana are concerned. “Interrogation” within the meaning of Miranda refers to

any words or actions by the police (other than those normally attendant to arrest and custody) that the

police should know are reasonably likely to elicit an incriminating response from the suspect.

Rhode Island v. Innis, 446 U.S. 291, 301 (1980). Under the circumstances shown here, Royston was

not reasonably likely to know that asking appellant for her name, proof of identification, and the

                                                   16
location of her car would elicit an incriminating response. See also Pennsylvania v. Muniz,

496 U.S. 582, 601-02 (1990) (questions concerning suspect’s name, address, and other identifying

information, did not constitute interrogation).

               Appellant has failed to show that the unredacted video recording was material evidence

favorable to the defense. No Brady violation is shown, and point of error seven is overruled.


                                SUFFICIENCY OF EVIDENCE

               Finally, appellant contends that without the evidence that she claims should have been

suppressed, the evidence is legally and factually insufficient to sustain the guilty verdict. This

contention fails because appellant’s motion to suppress was properly overruled, and because all of

the evidence the jury was permitted to consider, whether properly or improperly admitted, must be

taken into account in determining the sufficiency of the evidence. Garcia v. State, 919 S.W.2d 370,

378 (Tex. Crim. App. 1994). Point of error six is overruled.

               The judgment of conviction is affirmed.




                                              ___________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: June 2, 2009

Do Not Publish


                                                  17